Spence, Judge,
delivered the opinion of the court.
In this case it is a subject of regret with the court, that they ,cannot decide the controversy upon its merits.
This appeal not having been made within thirty days, as provided by the act of 1818, ch. 204, sec. 1, must be dismissed.
The court cannot consider the bill of exceptions taken and signed, as such, in that character. Orphans courts are not pourts of common law jurisdiction, and not within the provir sions of the Statute of Westminster, and therefore, in controversies before them, parties are not allowed their bills of ex? ceptions.
In as much, however, as this cause has been fully argued, and with the view to terminate this controversy, we are induced to express the opinion that, from what appears in what purports to be the bill of exceptions, namely, the bond of the 12th February 1837, with the acceptance and approval of the court endorsed thereon in the usual form, it is manifest that the order of the orphans court of the 8th of February 1839 never did become final and absolute; that the letters of administration granted to John Mayhew never were r.evoked by the court; that the same are still in full force and operation in law; and that the order of the court of the 19th March 1839, granting Jetters of administration to Martha Ann Soper, was erroneous, ^pd the letters inoperative and void.
- APPEAL DISMISSED,